Citation Nr: 9920561	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  93-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
duodenal ulcer, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967 and February 1968 to February 1971.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1992 decision of the RO.  

In October 1995 and May 1997, the Board remanded the case for 
further development.  



FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service connected duodenal ulcer is shown 
to be of moderate severity and well controlled with 
medication; symptoms of nausea, vomiting, diarrhea, 
constipation, hematemesis, weight loss or melena are not 
demonstrated to be due to the service-connected 
gastrointestinal disorder.  




CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 20 percent for the service-connected duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114 
including Diagnostic Code 7305 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

On VA examination in December 1992, the veteran was reported 
to have slight anemia and a very low ferritin level.  He was 
reported to have had anemia since 1988 and the veteran 
indicated that the color of his stool was quite dark.  He was 
reported to be treated with Zantac and Mylanta and in 
constant distress with mid-abdominal pain.  He was reported 
to have trouble keeping his food down, and his weight 
fluctuated between 175 and 185 pounds.  

An examination revealed that his weight was 188 pounds.  His 
abdomen was reported to be soft, and there was tenderness in 
the left lower quadrant where he had had several hernia 
operations.  There was reported to be no masses or 
organomegaly, and rectal examination was negative.  The 
veteran was diagnosed with duodenal ulcer and esophagitis.  

In March 1993, Richard Wong, M.D., reported that an endoscopy 
revealed a diagnosis of hyperacidity with severe, distal, 
linear and erosive esophagitis.  The veteran was also 
diagnosed with duodenitis and antritis.  

In November 1994, VA outpatient treatment reports revealed 
that the veteran had a history of gastritis and 
gastroesophageal reflux disease.  He was reported to be 
treated with Omeprazole and Zantac in the evening.  Symptoms 
of gastritis were reported to have resolved after treatment 
following an endoscopy.  He was reported to show no symptoms 
of dysphagia, odynophagia or weight loss.  He was assessed 
with gastroesophageal reflux disease.  

On VA examination in November 1995, the primary symptom 
related to his duodenal ulcer disease was reported to be 
severe indigestion, with either an empty stomach or with 
certain foods like tomatoes, lettuce, spaghetti sauce and 
pepperoni.  He was reported to have to lie down in a propped 
up position to avoid his symptoms.  He was reported to feel 
regurgitation of food and to have a feeling of non-digestion 
of his food with belching, occasional feelings of acid 
regurgitation and heartburn.  He was reported to have 
previously had bilious vomiting, but his medications had made 
him more stable with rare feelings of indigestion.  He was 
reported to have no melena or bright red blood per rectum or 
weight loss.  He was reported to weigh 194 pounds.  His bowel 
movements were reported to be within normal limits.  The 
veteran's abdomen was noted to be soft, nontender and to have 
present bowel sounds with no hepatosplenomegaly or mass 
palpable.  The veteran was diagnosed, in part, with long 
history of peptic ulcer disease and gastroesophageal reflux 
disease.  

On VA examination in November 1998, the veteran reported 
that, while in Vietnam in the mid-1960's, he had developed 
abdominal discomfort, nausea and vomiting.  He reported that 
he had been diagnosed with duodenal ulcer.  He was reported 
to be treated with Lansporazole and Cisapride with 
improvement in symptoms.  The veteran reported that he had 
previously experienced discomfort in the epigastrium with 
reflux into the chest and vomiting.  He was reported to sleep 
with his head elevated and to avoid certain foods.  He was 
reported to be without symptoms if he took his medication.  
The veteran was reported to currently be on medication and to 
have no nausea, vomiting, diarrhea, constipation, hematemesis 
or melena.  His normal weight was reported to be 
approximately 180 pounds, which was down from 196.  The 
veteran indicated that reducing his weight had decreased his 
gastrointestinal symptoms.  

An examination revealed that the veteran weighed 181 pounds.  
He was reported to be somewhat obese with no organomegaly, 
masses or tenderness of the abdomen.  The veteran was 
diagnosed, in part, with chronic duodenal ulcer, on 
treatment, and reflux esophagitis, on treatment.  The 
examiner reported that the veteran's duodenal ulcer disease 
was moderate and was currently well controlled by medication.

Received in February 1999 were VA outpatient treatment 
records, reflecting treatment from January 1995 to January 
1999.  In September 1998, the veteran's reflux esophagitis 
was reported to be improved and to be doing well.  In January 
1999, the veteran was reported have gastroesophageal reflux 
disease that was well controlled with medication and to have 
rare occasions of breakthrough when there was dietary 
indiscretion.  He was reported to have no weight loss and 
regular bowel movements.  He was reported to have last had an 
esophagogastroduodenoscopy in 1993 and to have shown severe 
erosive changes at that time.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected duodenal ulcer is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  The United States Court of Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 4.10 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected duodenal ulcer is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.114 
including Diagnostic Code 7305 (1998).  Under this diagnostic 
code, a 10 percent evaluation is warranted for a mild 
duodenal ulcer with recurring symptoms once or twice a year.  
A 20 percent evaluation is warranted for a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 or more days in duration, or with 
continuous moderate manifestations.  

A 40 percent evaluation is warranted for a moderately severe 
duodenal ulcer, which is less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is warranted for a severe duodenal ulcer, where pain is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

On VA examination in December 1992, the veteran was reported 
to have had anemia since 1988.  His weight was reported to 
fluctuate between 175 and 185 pounds and he was diagnosed 
with duodenal ulcer and esophagitis.

On the most recent VA examination in November 1998, the 
veteran's duodenal ulcer was reported to be without symptoms 
if he took his medication.  He was reported to have no 
nausea, vomiting, diarrhea, constipation, hematemesis or 
melena.  The veteran was reported to be somewhat obese, with 
his weight at 181 pounds, and he was reported to have no 
organomegaly, masses or tenderness of the abdomen.  The 
veteran was diagnosed with chronic duodenal ulcer and reflux 
esophagitis, both of which were on treatment.  The examiner 
noted that the veteran had moderate duodenal ulcer disease, 
which was currently controlled by medication.

While the veteran has been reported to have had anemia in the 
past, he has consistently been reported not to have weight 
loss related to the service-connected disorder.  

In addition, his service-connected duodenal ulcer has also 
been reported to be moderate with no symptoms when on 
medication.  Thus, the service-connected disability does not 
demonstrate symptomatology that is consistent with more than 
moderate duodenal ulcer disease as considered by the 
provisions of 38 C.F.R. § 4.114 including Diagnostic Code 
7305 (1998).  

Therefore, the Board finds that the veteran is entitled to no 
more than a 20 percent rating for the service-connected 
duodenal ulcer.  38 C.F.R. § 4.114 including Diagnostic Code 
7305 (1998).  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for increased rating for his service-
connected duodenal ulcer.  





ORDER

An increased rating for the service-connected duodenal ulcer 
is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

